Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a supply path … having a width entirely between the stopper and an upper end of the side wall, wherein a line connecting a center of the developer bearer and a center of the conveying screw does not intersect the sidewall, the width of the supply path is in a direction perpendicular to a direction of a rotation axis of the developer bearer, and the width is in a range of 7% or more and less than 10% of a circumference of an outer diameter of the developing bearer” in combination with the remaining claim elements as set forth in claims 1-6, 12, and 13.
Prior art does not disclose or suggest the claimed “a supply path … having a first width entirely between the stopper and an upper end of the side wall, wherein a line connecting a center of the developer bearer and a center of the conveying screw does not intersect the sidewall, the first width of the supply path is in a direction perpendicular to a direction of a rotation axis of the developer bearer, the first width is in a range of 6% or more and 10% or less of a circumference of an outer diameter of the 
Prior art does not disclose or suggest the claimed “a supply path … having a width entirely between the stopper and an upper end of the side wall, wherein the magnetic field generator includes at least five magnetic poles… a developer regulating pole facing the developer regulator, a developer scooping pole to draw the developer from the developer supply passage, a developer main pole disposed at the developing area, a first developer carrying pole disposed between the developer regulating pole and the developer main pole, and a second developer carrying pole disposed between the developer main pole and the developer scooping pole, the width of the supply path is in a direction perpendicular to a direction of a rotation axis of the developer bearer, and the width is in a range of 7% or more and less than 10% of a circumference of an outer diameter of the developing bearer” in combination with the remaining claim elements as set forth in claim 14.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p.12-14, filed 16 November 2021, with respect to Miyoshi et al. have been fully considered and are persuasive.  The rejections of claims 1-12 have been withdrawn. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




                            /WALTER L LINDSAY JR/     Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                               

/LKR/
12/28/2021